Filed 1/7/21 P. v. Morton CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE


 THE PEOPLE,                                                     B304883
                                                                 (Los Angeles County
           Plaintiff and Respondent,                             Super. Ct. No. BA471275)

           v.

 MARK WESLEY MORTON,

           Defendant and Appellant.



      APPEAL from a judgment of the Superior Court of Los
Angeles County, Frederick N. Wapner, Judge. Affirmed.
      Alan E. Spears, under appointment by the Court of Appeal,
for Defendant and Appellant.
      No appearance for Plaintiff and Respondent.
                      ——————————
      Mark Wesley Morton appeals from a judgment entered
after a jury verdict. Our review is under People v. Wende (1979)
25 Cal.3d 436.
      An amended information charged Morton with possession
of a firearm by a felon with a prior (Pen. Code,1 § 29800,
subd. (a)(1); count 1), unlawful possession of ammunition
(§ 30305, subd. (a)(1); count 2), and discharge of a firearm with
gross negligence (§ 246.3, subd. (a); count 3). The information
also alleged that Morton had a prior conviction (§ 667.5, subd.
(a)). The trial court granted a motion to dismiss count 3 under
section 995.
       Morton proceeded to a jury trial on remaining counts 1 and
2. At his trial, three security guards who were working at the
Hollywood and Highland complex on the early morning of
August 25, 2018 testified. According to a security guard working
at a club, Morton had a gun tucked into his belt. He had a
disagreement with some men. The security guard asked Morton
to leave. As Morton was leaving someone threw a bottle, so
Morton drew his gun. Morton continued to walk away, but the
men chased him. A gunshot rang out. A second security guard
heard the gunshot and then saw Morton running down the up
escalator. Morton tripped, causing the gun to discharge. Morton
ran to the street level where he hid a gun under a kiosk. Police
officers recovered a loaded semiautomatic gun from under the
kiosk.2 Ten bullets were in the 12-bullet-capacity magazine. One
casing was also recovered.
      Morton stipulated that he had a prior felony conviction.

     1 All   further statutory references are to the Penal Code.
     2   Video surveillance of the events were introduced at trial.




                                  2
       Morton testified in his defense that months before the
incident, he had received threatening texts from an ex-girlfriend’s
brother. On the night of the incident, Morton was at a club
celebrating a friend’s birthday when about eight men surrounded
him. Feeling he needed protection, someone from security who
knew Morton’s friend gave Morton a gun, however, Morton did
not know if it was loaded. Outside the club, the men followed
Morton, and he could see that one man had a knife and another a
gun. A security guard told Morton to leave, so he did. However,
the men pursued him and threw bottles at him. Someone, not
Morton, fired a gun. Morton tripped, and his gun discharged. He
left the gun under the kiosk because it did not belong to him.
       The jury was instructed on the defense of necessity.
       The jury found Morton guilty as charged. On January 9,
2020, the trial court sentenced Morton to three years on count 1
and imposed but stayed a three-year term on count 2. Morton
received 80 days of custody credits. The trial court imposed a
$300 restitution fine (§ 1202.4, subd. (b)), a $30 court facility
assessment (Gov. Code, § 70373), and a $40 court operations
assessment (§ 1465.86).
       Morton appealed. His court-appointed counsel filed an
opening brief which raised no issues and asked this court to
conduct an independent review of the record under People v.
Wende, supra, 25 Cal.3d at page 441. By letter, we advised
Morton that he had 30 days to submit by brief or letter any
contentions or argument he wished this court to consider. He did
not submit a brief.
       We have examined the record and are satisfied no arguable
issues exist and Morton’s attorney has fully complied with the




                                3
responsibilities of counsel. (People v. Kelly (2006) 40 Cal.4th 106,
126; People v. Wende, supra, 25 Cal.3d at p. 441.)
                         DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED.



                                     DHANIDINA, J.

We concur:



             EDMON, P. J.



             LAVIN, J.




                                 4